Citation Nr: 1503704	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  His awards and decorations include the Combat Action Ribbon and the Vietnam Cross of Gallantry with Palm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Boston RO; a transcript of that hearing is of record.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  

FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD symptoms more nearly approximated the criteria for total occupational and social impairment.  

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating for the service-connected PTSD have been more nearly approximated during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for the Veteran's PTSD during the entire appeal period herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran contends that his service-connected PTSD is more disabling than reflected by the 50 percent disability rating currently assigned.  In this regard, the Board notes that disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the current appeal, the Veteran's service-connected PTSD is presently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2014). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

At January 2008 to November 2012 VA outpatient treatment sessions, the Veteran reported worsening of PTSD symptoms, to include ongoing intrusive memories from his military experiences, anxiety, irritability, depressive symptoms/mood, difficulty falling and staying asleep, social isolation, hypervigilance, sleep disturbances, low energy level and motivation, survivors guilt, feelings of helplessness, anger, avoidance of crowds, nightmares, flashbacks, triggers/reminders of tragic events in service, avoidance and detachment from others, lack of concentration, feelings of alienation, mood swings, checking behaviors (windows and doors), personality conflicts with coworkers, and emotional eating. GAF scores of 57, 56, 54, 53, and 51 were assigned.
A June 2009 VA examination report reflects that the Veteran reported his sleep was still horrible even with an increase in medication.  He continued to have anxiety and problems communicating with his wife and kids, noting that his middle child still does not talk to him at all, and daily thoughts of Vietnam.  He has one friend since high school.  He gets angry easily and thinks of acting inappropriately, but has never actually does so.  While he admitted to some drinking, he asserted that it was not a problem.  As to his general functioning, he stated that it was getting harder to concentrate and that he sometimes has trouble following stories on television or when reading the newspaper.  He stated he was lucky to get four hours of uninterrupted sleep and has a hard time going back to sleep once he is awake.  He has problems controlling his temper nearly every time he drives (when he becomes angry), but does not act on the anger.  He feels uncomfortable in public and has some minor referential thinking, but not to a point that appears psychotic or even a major problem.  When he was working, others complained about his emotional outbursts.  His wife complains that he is still too angry, even with medication.  He is sometimes distressed when he sees military related news or entertainment on television.  His recent and immediate memory was mildly impaired.  

Additional PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, feeling of detachment or estrangement from others, restricted range of affect (e.g., unable to have loving feelings), difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  The examiner described these symptoms as chronic.  The Veteran also has unwelcome intrusive thoughts of Vietnam for many days and feels distressed when they occur.  He attributed all of these symptoms to his combat exposure.  He retired in January 2007 from his occupation as a police officer due to eligible age or duration of work.  The diagnosis was PTSD, dysthymic disorder.  A GAF score of 53 was assigned.  The examiner further commented that the Veteran retired somewhat earlier than he had originally planned due to multiple factors that included having trouble keeping up with new technology, often being late with reports, and occasionally having problems getting along with others at work.  The Veteran still has trouble with emotional distancing and has few social relationships.  

In a December 2012 statement, the Veteran described increased feelings of isolation and not wanting to be around people. His days are spent sitting alone in the living room with little or no communication anymore. He has increased thoughts about his time in Vietnam that leave him angry and upset. His days of depression have increased, and his medications have increased as a result. His sleep continues to be bad, and he roams the house constantly looking out the window and making sure the house is locked and secure. He stated that his anger, depression, and isolation have increased as a result and that he just wants to stay away from everyone.  

At the November 2013 hearing, the Veteran testified that, while he has been married for 43 years, he sleeps in a different room from his wife.  Currently, it had been two weeks since he spoke with his wife due to his anger issues.  In addition, he had to retire from the police force 5 years early because he did not want to carry a gun anymore.  He described frequent feelings of depression, anger, and anxiety attacks.  While at a funeral for a fellow office he started having flashbacks and intrusive memories of Vietnam.  He also stated that helicopters cause him to have flashbacks and that this happens to him quite frequently.  He testified that, despite receiving treatment and medications from the VA, his symptoms are more frequent.  He explained that the war in Afghanistan and Iraq are triggers for re-experiencing and flashbacks to the past.   His anxiety and anger are more frequent.  He also has trouble sleeping due to his PTSD.  Also, certain theatrical performances, such as Miss Saigon, caused him to "be a basket case." 

In reviewing the evidence of record, to include VA medical records, a VA examination report, and testimony and written statements provided by the Veteran, the Board finds that an increased rating to 100 percent is warranted for the Veteran's PTSD during the entire appeal period.  This is so because the evidence from the Veteran's VA psychiatric treatment reflects that his PTSD more nearly approximates total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In this regard, given the depth and persistence of his recurrent depression, nightmares, flashbacks, sleep disturbances, anger, irritability, intensive intrusive thoughts, checking behaviors, survivor's guilt, social isolation, emotional detachment from others, avoidance of feelings and personal relationships, the Board finds that he is entitled to a 100 percent rating for his PTSD.  The record also indicates that he receives ongoing evaluation and therapy for relevant symptoms as well as medication.  Despite medication, his symptoms continue to increase in frequency and severity.  Further, the record shows that the Veteran's PTSD symptoms have consistently been described as chronic.  

In this regard, the Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication, persistent delusions or hallucinations, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms on psychiatric evaluations akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, as noted in Mauerhan, supra, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.  Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's treatment providers and VA examiner, the Board finds that a 100 percent disability rating for his PTSD is warranted for the entirety of the appeal period.  

Likewise, the Board acknowledges that the GAF scores assigned during the appeal period ranging from 51 to 57 are reflective of symptoms consistent with a lower disability rating than the 100 percent rating being granted in this appeal.  The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the Board notes that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue. Rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a).  Here, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown during the entire appeal period more nearly approximate total occupational and social impairment, contemplated in the highest 100 percent disability rating for psychiatric disabilities, notwithstanding the GAF scores.  Resolving all doubt in the Veteran's favor, a 100 percent rating for PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  


ORDER

A 100 percent rating for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


